Title: To Thomas Jefferson from John Dickinson, 7 April 1801
From: Dickinson, John
To: Jefferson, Thomas



My Dear Friend,
Wilmington the 7th of the 4th. Month 1801

Thy Letter of the 6th of last Month I received with all the pleasure that arises from every Testimony of Regard given by a person highly Esteemed on Considerations of private and public Import. My Mind is much at rest with what relates to my Country; tho I shall allways lament, that thy predecessors did not discover this all important Truth, that after France had declared herself a Republic, our Safety depended on her maintaining herself in that Character. Had that single position been taken by us, and our movements regulated by a Reference to it, the two Back doors of our Country might have been closed, through which now open, in Case of certain Changes, incalculable Evil may enter. The favorable moment was suffered to pass unimproved. If any policy can yet compensate for the neglect, look for it from the existing administration.
Now I am to address thee on a Subject, which I am compelled to mention by affections and Circumstances too powerful to be resisted. I have known the Treasurer of the United States about forty Years, and he has allways been esteemed, very justly in my opinion, an honest worthy Man.He is married to a first Cousin of mine, a truely excellent Woman, and has an amiable Family consisting of five Daughters and a Son.One of the Daughters is married to John Read, Agent for Claims, a young Man exceedingly estimable, the Son of George Read, my intimate Friend from Youth to age, many Years a Member of Congress in the most distressing Times, and since Chief Justice of this State, and between whom and thyself, I believe, a pleasing acquaintance subsisted.

The two Gentlemen before mentioned, I beg Leave most earnestly to recommend to thy Notice; and judging of my Heart by what I feel on this occasion, I trust, that the Liberty now taken will be forgiven.
With every respectful Recollection I am thy affectionate Friend,

John Dickinson

